Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 January 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee ‘697 (US Pre-Grant Publication 2017/0177697).

As to claim 9, Lee ‘697 teaches the article comprising a non-transitory computer readable storage medium storing instructions that when executed by a node cause the node to: 
determine an earliest query of a plurality of queries currently being processed by the node, wherein the plurality of queries use different versions of a global catalog of objects to identify the objects stored in a storage that is shared by a plurality of nodes (see paragraphs [0101] and [0114] and the rationale of the rejection of claim 1); 
determine a start time of the earliest query currently being processed by the node (see paragraph [0114]); 
based on the start time of the earliest query currently being processed by the node, select a version of the global catalog existing before the start time of the earliest query currently being processed by the node (see paragraph [0114]. [0042], and [0048]); and 
communicate the selected version of the global catalog to a garbage collector for the storage (see paragraph [0104]), 
wherein the garbage collector receives the selected version of the global catalog from the node, identifies a subset of the objects that are not referenced by any of the plurality of nodes, and deletes the subset of the objects from the storage (see paragraph [0069] and [0104]). 

As to claim 10, Lee ‘697 as modified teaches the article of claim 9, wherein the plurality of queries currently being processed by the node comprises all of the plurality of queries currently being processed by the node (see Lee ‘697 paragraph [0114]). 

As to claim 11, Lee ‘697 as modified teaches the article of claim 9, wherein the plurality of nodes are database nodes of a cluster of database nodes (see Lee ‘697 paragraphs [0104] and [0114] and [0048]-[0049] and [0056]), and 
Wherein the non-transitory computer readable storage medium storing instructions that, when executed by the node, cause the node to store a many-to-many mapping between the database nodes of the cluster and the different versions of the global catalog (see Lee ‘697 paragraphs [0104] and [0114] and [0048]-[0049] and [0056]).

As to claim 13, Lee ‘697 as modified teaches the article of claim 9, wherein the instructions when executed by the node cause the node to:
partition an object space into a plurality of object partitions (see Lee ‘697 paragraphs [0056]-[0057]); and 
communicate the selected version of the global catalog for a particular object stored in an object partition of the plurality of object partitions to the object garbage collector (see Lee ‘697 paragraphs [0056]-[0057] and [0104] and [0114]). 

As to claim 14, Lee ‘697 teaches a node comprising: 
A processor (see paragraph [0047]); and
A memory storing instructions (see paragraph [0047]) that when executed cause the processor to: 
determine an earliest query of a plurality of queries currently being processed by the node, wherein the plurality of queries use different versions of a global catalog of objects to identify the objects stored in a storage shared by a plurality of nodes (see paragraphs [0104], and [0114] and the rejection of claim 1); 
determine a start time of the earliest query currently being processed by the node (see paragraphs [0104], and [0114] and the rejection of claim 1),
based on the start time of the earliest query currently being processed by the node, select a version of the global catalog existing before the start time of the earliest query currently being processed by the node (see paragraphs [0104], and [0114]), and
communicate the selected version of the global catalog to a garbage collector (see paragraphs [0104], and [0114]), 
wherein the garbage collector receives the selected version of the global catalog the node, identifies a subset of the objects that are not referenced by any of the plurality of nodes, and deletes the subset of the objects from the storage (see paragraphs [0101], [0104], and [0114]). 

As to claim 15, Lee ‘697 as modified teaches the node of claim 14, wherein the node is to: 
Store the different versions of the global catalog associated with the plurality of queries currently being processed by the node (see Lee ‘697 paragraphs [0069] and [0099]-[0100]), and 
Organize the different versions of the global catalog in an order of time (see Lee ‘697 paragraphs [0069] and [0099]-[0100]). 

As to claim 16, Lee ‘697 as modified teaches the nodes of claim 14, wherein the node is to: 
Asynchronously communicate the selected version of the global catalog to the garbage collector (see Lee ‘697 paragraphs [0104], and [0114]). 

As to claim 17, Lee ‘697 as modified teaches the node of claim 14, wherein the garbage collector is to: 
select an earliest queryable version of the global catalog from all versions of the global catalog existing before the start time of the earliest query currently being processed by the node (see Lee ‘697 paragraphs [0069], [0104], and [0114]); and 
delete the subset of the objects stored in the storage identified in the earliest queryable version of the global catalog (see Lee ‘697 paragraphs [0069], [0104], and [0114]).

As to claim 18, Lee ‘697 as modified teaches the node of claim 14, wherein the node comprises the garbage collector (see Lee ‘697 paragraphs [0104], and [0114]). 

As to claim 19, Lee ‘697 as modified teaches the node of claim 14, wherein the garbage collector is to: 
in response to another node of the plurality of nodes failing, identify all of the objects stored in the storage (see Lee ‘697 paragraph [0108] and [0248] and [0269]), 
request non-failed nodes of the plurality of nodes to acknowledge the objects currently being used by the non-failed nodes (see Lee ‘697 paragraph [0108] and [0248] and [0269]), 
receive, from the non-failed nodes, representations of the objects currently being used by the non-failed nodes (see Lee ‘697 paragraph [0108] and [0248] and [0269]), and
delete objects that are not currently being used by the non-failed nodes from the storage based on the representations of the objects currently being used by the non-failed nodes (see Lee ‘697 paragraph [0108] and [0248] and [0269]). 

As to claim 20, Lee ‘697 as modified teaches the node of claim 14, wherein the instructions when executed cause the processor is to: 
Partition an object space into a plurality of object partitions (see Lee ‘697 paragraphs [0056]-[0057], [0069], and [0104] and [0114]), 
asynchronously communicate, to the garbage collector, the selected version of the global catalog for a particular object stored in an object partition of the plurality of object partitions (see Lee ‘697 paragraphs [0056]-[0057], [0069], and [0104] and [0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘697 (US Pre-Grant Publication 2017/0177697) in view of Hsieh et al. (US Pre-Grant Publication 2014/0006458). 

As to claim 1, Lee ‘697 teaches a method comprising: 
for each node of a plurality of nodes of a distributed database system: 
determining an earliest query among a plurality of queries currently being processed by the node, wherein the plurality of queries use different versions of a global catalog of objects to identify the objects that are stored in a shared storage (see paragraph [0114]. Garbage collection considers all possible queries running in its local node, as well as queries that may access the local node. This is done by watching incoming query calls. As noted in paragraph [0101], statement timestamps are used to track when queries are executed. As noted in [0114], the minimum local and global timestamps are determined. As noted in [0004], the storage may be accessed by multiple nodes. Because of this, the storage of the local node is a “shared storage”); 
determine a start time of the earliest queries currently being processed by the node (see paragraph [0114]. The minimum timestamp of global queries and of local queries is considered to identify an earliest timestamps). ; 
based on the start time of the earliest query currently being processed by the node, selecting an earliest queryable version of the global catalog that exists before the start time of the earliest query currently being processed by the node (see paragraph [0114]. Record versions that have version timestamps smaller than the minimum value are determined. The “snapshot” of Lee ‘697 is a global catalog (see paragraph [0042]). The database system contains a set of records. The databases of the database system are a “global catalog,” because catalog records, or objects, of the database system that are stored across the database node and referenced by the queries. The snapshots represent queryable versions of the global catalog); and 
communicating the selected queryable version of the global catalog from the node to a garbage collector of the distributed system (see paragraph [0104]. A asynchronous message is sent to a garbage collector identifying versions of a global catalog that are earlier than the earliest queries), 
wherein the garbage collector receives the selected queryable version of the global catalog … , identifies a subset of the objects that are not referenced by any of the plurality of nodes, and deletes the subset of the objects from the shared storage (see paragraph [0069], [0099], [0104]. Versions of the data are subjected to garbage collection. Also see paragraph [0141], which explicitly mentions that garbage collection involves the removal of unneeded records. As noted in paragraph [0042], records are not removed if there is an open snapshot that will access them. However, if a snapshot is removed, the record version is removed via garbage collection)
Lee ‘697 does not explicitly teach:
wherein the garbage collector receives the selected queryable version of the global catalog from each node of the plurality of nodes, identifies a subset of the objects that are not referenced by any of the plurality of nodes, and deletes the subset of the objects from the shared storage. 
Hsieh teaches: 
wherein the plurality of queries use different versions of a global catalog of objects to identify the objects that are stored in a shared storage (see paragraphs [0109] and [0111]. Clients may access a server to perform queries on data using a database management system);
communicating the selected queryable version of the global catalog from the node to a garbage collector [via a server] of the distributed system (see [0139] and [0143] for maintaining older versions of column values until the older values are subject to garbage collection based on user defined criteria. See paragraphs [0151] and [0153] for users submitting read requests that identify which queryable version of the global catalog to access);
wherein the garbage collector receives the selected queryable version of the global catalog from each node of the plurality of nodes [via a server] and deletes the subset of the objects from the shared storage (see paragraphs [0151] and [0153] for clients communicating the selected queryable version of the global catalog from each node to a server, which then communicates with the global garbage collector). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Lee ‘697 by the teachings of Hsieh because both references are directed to managing shared storage and performing garbage collection on unused or unneeded records. Hsieh merely provides Lee ‘697 the option of having a centrally executed garbage collector to manage any centrally shared versions of the database. This will allow an administrator of Lee ‘697 to ensure that the garbage collection techniques of Lee ‘697 will also work on any centrally located replicas, which will increase security by maintaining relevant backup replicas. 

As to claim 2, Lee ‘697 as modified teaches the method of claim 1, wherein the node selecting the queryable version of the global catalog comprises the node identifying the queryable version of the global catalog from a plurality of time ordered versions of the global catalog, wherein the plurality of time-ordered versions of the global catalog include the different versions of the global catalog associated with the plurality of queries currently being processed by the node (see Lee ‘697 paragraphs [0099]-[0100]. Visibility and selection of record versions depend on the timestamp. Alternatively, see Hsieh [0137]-[0139], which also show that a plurality of time-ordered versions of the global catalog may be queried). 

As to claim 3, Lee ‘697 as modified teaches the method of claim 1, further comprising, for each node of the plurality of nodes:
Storing the different versions of the global catalog associated with the plurality of queries currently being processed by the node (see Lee ‘697 paragraphs [0069] and [0099]-[0100]), and
Organizing the different versions of the global catalog in a time order (see Lee ‘697 paragraph [0069]. Versions may be chained together in a sorted order). 

As to claim 4, Lee ‘697 as modified teaches the method of claim 2, wherein the plurality of time-ordered versions of the global catalog are organized in a monotonically increase over time (see Lee ‘697 paragraph [0044], [0069] and [0167]). 

As to claim 5, Lee ‘697 as modified teaches the method of claim 1, further comprising, in response to a given node of the plurality of nodes failing: 
identifying the objects stored in the shared storage (see Lee ‘697 paragraph [0108] and [0248] and [0269]); and 
for each node, of the plurality of nodes that is different from the given node, providing a representation of a subset of the identified objects based on an object usage by the node (see Lee ‘697 paragraph [0108] and [0248] and [0269]).  

As to claim 8, Lee ‘697 as modified teaches the method of claim 5, wherein the object usage comprises a current usage of the objects being processed and a future usage of the objects (see Lee ‘697 paragraph [0114]). 

As to claim 12, Lee ‘697 as modified teaches the article of claim 9, wherein the node communicates the selected version of the global catalog to the garbage collector asynchronously … (see Lee ‘697 paragraph [0104]). 
Lee ‘697 does not explicitly teach:
with respect to a communication of other versions of the global catalog communicated by other nodes of the plurality of nodes to the garbage collector
Hsieh teaches communicating the selected version of the global catalog to the garbage collector asynchronously with respect to a communication of other versions of the global catalog communicated by other nodes of the plurality of nodes to the garbage collector (see paragraphs [0139] and [0143], and [0151] and [0153]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Lee ‘697 by the teachings of Hsieh because both references are directed to managing shared storage and performing garbage collection on unused or unneeded records. Hsieh merely provides Lee ‘697 the option of having a centrally executed garbage collector to manage any centrally shared versions of the database. This will allow an administrator of Lee ‘697 to ensure that the garbage collection techniques of Lee ‘697 will also work on any centrally located replicas, which will increase security by maintaining relevant backup replicas. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘697 (US Pre-Grant Publication 2017/0177697) in view of Hsieh et al. (US Pre-Grant Publication 2014/0006458), and further in view of Ban (US Pre-Grant Publication 2015/0019812).

As to claim 6, Lee ‘697 teaches the method of claim 5, wherein identifying the objects stored in the shared storage comprises communicating a list of the objects stored in the shared storage to each node of the plurality of nodes that is different from the given node. 
Ban teaches wherein identifying the objects stored in the shared storage comprises communicating a list of the objects stored in the shared storage to each node of the plurality of nodes that is different from the given node (see paragraphs [0093]-[0094]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Lee ‘697 by the teachings of Ban, because Ban ensures that transactions are updated in nodes and shared storage. Thus, Lee ‘697 will see improved reliability with the teachings of Ban because each node will have confirmation of what is stored in shared storage and that updates were committed successfully. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘697 (US Pre-Grant Publication 2017/0177697) in view of Hsieh et al. (US Pre-Grant Publication 2014/0006458), and further in view of Wu (US Pre-Grant Publication 2007/0274324).

As to claim 7, Lee ‘697 teaches the method of claim 5.
Lee ‘697 does not teach wherein the representation of the subset of the identified objects is a bloom filter representing the subset of the identified objects. 
Wu teaches wherein the representation of the subset of the identified objects is a bloom filter representing the subset of the identified objects (see paragraph [0025]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Lee ‘697 by the teachings of Wu, because Wu teaches to use a bloom filter, which increases efficiency of a communicated data set, to communicate data between nodes. As noted by Wu, paragraph [0025], the use of a bloom filter is regarded as known in the art and an efficient way to represent sets. Thus, Lee ‘697 will see improved efficiency with communications between nodes by using a known method to efficiently represent sets of data. 

Response to Arguments
Applicant’s arguments with respect to claims 1 regarding the a “global garbage collector that receives a selected version of the global catalog from each node of a plurality of nodes in the database system” have been considered but are moot because the new grounds of rejection does not rely on any grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, the Examiner notes that the phrase “global garbage collector” is never claimed. 

The Examiner notes that this amendment referring to a global garbage collector receiving a version from each node of a plurality of nodes was not included in the remaining independent claims 9 and 14. Claims 9 and 14 maintain that a garbage collector, receiving a selected version of the global catalog from only a single node, is used. Because the amendments to the claims did not incorporate all of the limitations agreed to during the interview of 21 December 2020, Claims 9 and 14 remain rejected using the previous grounds of rejection. 
Applicant's arguments filed 4 January 2021 have been fully considered but they are not persuasive. 

Applicant argues that “Lee does not select a snapshot of the database (or a version of the global catalog) that exists before the earliest query currently being processed by a node. In addition, Lee does not send the selected snapshot of the database from the node to a shared garbage collector of the database system for that garbage collector to delete objects that are not being used or referenced by any of the nodes in the database system.”
In response to Applicant’s arguments, Examiner notes that the database of Lee ‘697 is a global catalog, and snapshots represent queryable versions of the global catalog containing records (see paragraph [0042]). The database system contains a set of records. The databases of the database system are a “global catalog,” because records, or objects, of the database system are stored across the database nodes and referenced by the queries. Applicant is reminded that unclaimed limitations from the specification, such as details regarding the “global catalog,” do not receive patentable weight until claimed. 
As noted in paragraphs [0042] and [0069], records may be “garbage collected” if no entity is accessing thing. Paragraph [0042] states that “if there is no open snapshot that can access a particular record version, the record version may be removed in a process sometimes referred to as garbage collection.” Paragraph [0069] states that “Older versions in the version chain can be garbage-collected when specified criteria are met, such as when it is determined that there is no potential reader in the system for that record version … there being no potential reader in the system can be detected by maintaining a minimum value of snapshot timestamps of active snapshots in the system and comparing it with the version timestamp of the garbage candidates.” Paragraph [0114] determines a minimum query timestamp from local active queries and global active queries. Based on the minimum timestamp, representing the earliest active query, the garbage collector finds record versions “that have version timestamps which are smaller than the minimum value.” Thus, record versions that have timestamps earlier, or that “[exist] before the earliest query currently being processed by a node,” may be garbage collected. 
Thus, Lee ‘697 teaches the claim language to the extent claimed. 

Applicant continues, arguing that “Moreover, in Lee, the garbage collection of the worker node (i.e., the local garbage collector) does not delete, from the storage, objects that are not currently being used or referenced by any of the nodes. As such, the garbage collection of a worker node discussed in Lee is not the same as the "garbage collector" recited in claim 1.”
In response to this argument, as noted above, paragraphs [0042], [0069], and [0114] all explicitly refer to garbage collecting records that are not active. Garbage collecting non-active records is deleting, from the storage, objects that are not currently being used or referenced by any of the nodes.  
Lee ‘697 teaches the claim language to the extent claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152